78 F.3d 589
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darryl Keith PEEL, Appellant,v.UNITED STATES of America, Appellee.
No. 95-3008WM.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 29, 1996.Decided March 6, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
After a jury found Darryl Keith Peel guilty of conspiring to manufacture and distribute methamphetamine, he was sentenced to 156 months imprisonment and five years supervised release.   We affirmed Peel's conviction.  United States v. Peel, 972 F.2d 355 (8th Cir.1992) (per curiam).   Peel then filed a 28 U.S.C. § 2255 motion, contending the sentencing court improperly calculated his sentence under the sentencing range for D-methamphetamine.   He also contended counsel was ineffective for failing to object that there was no evidence establishing Peel had been involved with D-methamphetamine rather than L-methamphetamine.   The district court denied Peel's motion, and Peel appeals.


2
We agree with the district court that Peel's sentencing claim is procedurally barred by Peel's failure to raise the issue at sentencing or on direct appeal.  See United States v. Ward, 55 F.3d 412, 413-14 (8th Cir.1995).   We also conclude Peel has failed to demonstrate a reasonable probability that, had counsel objected, Peel's sentence would have been calculated under the sentencing range then applicable to offenses involving L-methamphetamine.  See Strickland v. Washington, 466 U.S. 668, 694 (1984).


3
We thus affirm the judgment of the district court.